David A. Rines Senior Counsel Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859 815-5100, Fax: 859 815-3823 March 8, 2012 Ms. Nudrat Salik Staff Accountant United States Securities and Exchange Commission treet, NE Washington, DC20549 Re:Ashland Inc. Form 10-K for the Year Ended September 30, 2011 Filed November 23, 2011 Form 10-Q for the Period Ended December 31, 2011 Filed January 30, 2012 Response dated February 21, 2012 File No. 1-32532 Dear Ms. Salik: We acknowledge receipt of the Staff’s letter to Ashland Inc., dated February 28, 2012, regarding the above-referenced filings.Pursuant to our telephone conversation yesterday, this letter is to confirm Ashland’s request for an extension to respond to the Staff’s letter and the Staff’s grant of such an extension to March 20, 2012. If you have any questions or comments regarding this matter, please contact me or Mr. Meade at (859)815-5100 and (859) 815-3402, respectively.Thank you for your consideration. Sincerely, /s/ David A. Rines David A. Rines Senior Counsel cc: Rufus Decker, Accounting Branch Chief Michael Meade, Assistant Controller
